                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA


IN THE MATTER OF THE APPLICATION FOR
ADMISSION TO PRACTICE IN THIS COURT
[for Case No. 3:21-mc-00285(MEM)]

                                           PETITION

       I, Jed R. Schlacter, hereby petition the United States District Court for the Middle District
of Pennsylvania to admit me to practice before that Court. In support of my petition, I state as
follows:

My office address is:         450 Seventh Avenue
                              New York, NY 101023

       Office Telephone:      212 695-2000

       I was admitted to practice before the Courts listed below on the dates shown after the name
of each Court, and I am currently a member in good standing of all of those Courts.

All Courts in the State of New York:          March 15, 1978
USDC Southern District of New York:           March 28, 1978
USDC Eastern District of New York:            April 26, 1978
Second Circuit Court of Appeals:              January 4, 1980


My attorney identification number from the State of New York is 1283936.



   FOR COURT USE ONLY
   _______ GENERAL ADMISSION:


   GRANTED BY THE COURT: _________________________                      Date:______________


   _______ SPECIAL ADMISSION:


   GRANTED BY THE COURT: _________________________                      Date: ______________



                                                 1
Please Answer the Following Questions:
       All occasions, if any, on which I have been convicted of a crime (subsequent to my
becoming an attorney), censured, suspended, disciplined or disbarred by any court are set forth as
follows: (State the facts and circumstances connected with each; if none, state “none”.)
                None


       All occasions, if any, on which I have been held in contempt of court are set forth as
follows: (State the nature and final disposition of contempt; if none, state “none”.)
                None


       I do not have any disciplinary action, contempt or other proceedings involving me pending
before any court.


I am seeking:
        Special Admission under Local Rule 83.8.2.1. The basis for my admission under Local
Rule 83.8.2.1 is to be able to appear in this Court on behalf of my client, L A Apparel, Inc., a/k/a
LA Apparel, Inc., for the specific case captioned “L A Apparel, Inc., a/k/a LA Apparel, Inc.,
Petitioner, against Straight A Company, LP, Respondent”. I represent the Petitioner, L A Apparel,
Inc., a/k/a LA Apparel, Inc. The Case Number is 3:21-mc-00285, and the Judge is Malachy E.
Mannion.


I understand that:
       1)      If seeking admission under Section LR 83.8.2.2, LR 83.8.2.3, or 83.8.2.4, I must
submit a letter from a superior stating the agency with which I am employed and the duties
performed which qualify me for admission under those sections.
        2)      If petitioning for admission, only in a particular case, under Rule LR 83.8.2.1, I
need no sponsor’s certificate. Any attorney specially admitted under LR 83.8.2.1, shall, in each
proceeding in which he or she appears, have associate counsel who is generally admitted under
Local Rule 83.8.1 to practice in this court, whose appearance shall also be entered of record and
upon whom all pleadings, motions, notices, and other papers may be served in accordance with
any statute or applicable rule. The attendance of any such associate counsel upon the hearing of
any motion or the taking of any testimony shall be sufficient appearance for the party or parties
represented by such associate counsel. Either the specially admitted attorney or associate counsel


                                                 2
must be fully prepared to participate in any hearings, arguments, conferences and trials. (See LR
83.9)


       If special admission is requested for a particular case, please list the name, address,
telephone number and bar identification number of associate counsel to be entered of record in the
case:
       Gilda L. Kramer, Esq.
       Gilda L. Kramer & Associates, LLC
       822 Montgomery Avenue, Suite 314
       Narbeth, PA. 19072-1948
       215 732-4055
       Bar Identification Number: PA 35992
        3)      If seeking general admission under Rule LR 83.8.1, I must be a member of the bar
of the Supreme Court of Pennsylvania and have a sponsor who is a member in good standing of
the Bar of this Court present to move for my admission and I must submit the sponsor’s certificate
with my petition.


                                  Jed R. Schlacter

                               PETITIONER: Jed R. Schlacter


                               1283936; State of New York
                               (Bar Identification Number and State where admitted)


                               April 15, 2021
                               (Date)
By signing this petition for admission, I acknowledge that I have read the attached Middle District
of Pennsylvania Code of Professional Conduct and agree to subscribe to the standards set forth in
the Code.
NAME OF PETITIONER: JED R. SCHLACTER




                                                3
